Citation Nr: 1824959	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  07-11 193	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to increased rating for a right knee disability, to include separate ratings in excess of 10 percent based on arthritis and instability. 

2.  Entitlement to an initial rating in excess of 10 percent for a left hip disability. 


REPRESENTATION

Veteran represented by:	Robert J. Levine, Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from September 1977 to July 1982.

The matters of entitlement to increased rating for a right knee disability, to include separate ratings for arthritis and instability, come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The matter of entitlement to an increased initial rating for a left hip disability, secondary to the right knee disability, comes before the Board on appeal from a November 2006 rating decision from the VA RO in Boston, Massachusetts.

All matters have since been permanently transferred to the jurisdiction of the Providence, Rhode Island Regional Office. 

In a September 2006 rating decision, the RO in Boston, Massachusetts increased the evaluation of the Veteran's right knee degenerative arthritis to 100 percent effective August 15, 2005 through September 30, 2005, based on a surgical treatment requiring convalescence.  An evaluation of 10 percent was assigned thereafter.

In October 2009, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) other than the undersigned.  In July 2016, the Veteran was informed that the VLJ who had conducted his October 2009 Board was no longer available, and that he had a right to an additional hearing before a different VLJ.  The Veteran did not request an additional hearing.  The transcripts of the Veteran's Board hearings are of record and have been reviewed by the undersigned.

In December 2009 and September 2016, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if any further action is required. 


REMAND

Although the Board regrets the delay, remand is required to ensure there is a complete record on which to decide the Veteran's claim.  Specifically, the Board finds that medical examinations are warranted.  

With regard to the increased rating claims, the Veteran has alleged that he suffers from flare-ups of right knee and left hip symptoms.

In regard to the Veteran's right knee impairment, the Veteran was afforded VA examinations in November 2014 and January 2017.  In November 2014, the Veteran reported flare-ups which occur in cold or damp weather and result in pain and limited mobility.  In January 2017, the Veteran reported flare-ups occur on a regular basis.  Neither examiner provided an opinion regarding what additional limitations may be present during flare-ups.  

In regard to the Veteran's left hip impairment, the Veteran was also afforded VA examinations in November 2014 and January 2017.  In November 2014, the Veteran reported a flare-ups which occur in cold and inclement weather.  In January 2017, the Veteran reported flare-ups occur daily.  Neither examiner provided an opinion regarding what additional limitations may be present during flare-ups.  

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.

Accordingly, the VA examinations of record do not adequately address the Veteran's reports of flare-ups as required under Sharp.  Therefore, remand is required for new VA examinations of the Veteran's service-connected right knee and left hip disabilities.

While on remand, the AOJ should take the opportunity to obtain any outstanding treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records or private treatment records identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  After completing the above directive, the Veteran should be scheduled for a VA examination with appropriate examiner in order to determine the nature and severity of his service-connected right knee and left hip disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected right knee and left hip disabilities.  All appropriate testing, including range of motion, should be performed.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examination should also record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's increased-rating claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






